Citation Nr: 0706003	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
hip tendonitis.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran has raised the issues of entitlement to service 
connection for depression as secondary to the service 
connected disabilities of the back and hip.  The veteran has 
also raised the issue of entitlement to service connection 
for a cervical spine disability as secondary to the service 
connected lumbar spine disability.  These issues, however, 
are not currently developed or certified for appellate 
review. Accordingly, they are referred to the RO for 
appropriate action.

In October 1999, August 2001, July 2003, and March 2006, the 
Board remanded the case for development.

On appeal the veteran has raised the issue of entitlement to 
service connection for depression secondary to his multiple 
service connected disorders, as well as the issue of 
entitlement to a cervical disorder secondary to his service 
connected lumbar disorder.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate consideration.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's right hip tendonitis is manifested by x-rays 
confirmation of minimal arthritis; 100 degrees flexion and 45 
degrees abduction; and complaints of pain throughout the 
range of motion. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right hip tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5251, 5252 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 and 
April 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In the April 2006 letter, the RO 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
The claim was thereafter readjudicated in the November 2006 
supplemental statement of the case.   

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

The Board notes that the veteran is service connected for 
lumbosacral strain currently evaluated as 40 percent 
disabling.

At his July 1997 VA joints examination; the veteran indicated 
that he had a tendonitis problem in the right hip that was 
treated conservatively, with physical therapy modalities, 
heat, and ultrasound.  He stated that he did pretty well.  He 
stated he was not having very much difficulty with the right 
hip, but was having more problems with the left hip.  

The examination showed the veteran could ambulate normally.  
He had an antalgic gait.  He had a limp on the left side.  He 
had excellent and full range of right hip motion that was 
pain free.  There was no soreness, pain, or tenderness to 
palpation.  The diagnosis was tendonitis of the right hip.  

At his July 1998 RO hearing, the veteran testified that the 
pain he was experiencing in his legs was due to his back 
disability.  The veteran stated that he had to leave his job 
at the Post Office due to his service connected disabilities.  
The veteran testified that he could not perform heavy 
lifting, pushing, prolonged standing, and bending.  The 
veteran requested a light duty position; however, he also 
stated his supervisors tended to be against light duty 
positions.  The veteran stated that he filed for disability 
retirement but it was still in the hearing state.  The 
veteran indicated that he had soreness, tenderness, and pain 
in his right hip.  He had trouble standing and walking 
distances.  Cold weather reportedly aggravated his right hip.  

VA outpatient treatment records dated November 1997 to 
February 1998 show low back pain bilaterally with radiation 
down the left leg.  In December 1997, the veteran reported 
pain in the low back and both hips.

At his July 1998 RO hearing, the veteran testified that the 
examination report of July 1997 was not accurate.  He stated 
he used a cane on and off because of his hip and he walked 
with a limp because of his hip.  He indicated that his back 
caused pain all across his lower back.  He testified that 
just walking irritated his hip constantly.  He stated that 
when he tried to tell people about his hip they seemed to 
want to focus mostly on his back.  They say they do not think 
there is anything wrong with his hip.  He stated the pain was 
like a skeletal pain and it went down his leg all the way to 
his foot.  It felt like his foot was asleep.  He indicated he 
had pain all the time in his legs.  

A November 1998 peripheral nerves examination noted residuals 
of a back injury with ruptured discs, spinal stenosis, 
radiculopathy, sensory and motor changes in the right lower 
extremity.  It was noted that these were all from the low 
back injury in the service in 1979; none of these problems 
were superimposed.

Vocational Rehabilitation records showed that from August 
1998 to May 1999, the veteran was enrolled full time at 
Cuyahoga Community College.  

In December 1998, the veteran's then representative submitted 
a report on Generally Accepted Vocational Principles by 
Christian Schiro-Geist, Ph.D., and a copy of the American 
Medical Association pamphlet Guides to the Evaluation of 
Permanent Impairment, 4th Edition.  

Vocational Rehabilitation awards dated October 2000 to August 
2001 show that the veteran was participating in full time 
vocational training which was more compatible with his 
disability.  

At his December 2000 VA joints examination, it was noted that 
the veteran complained of back pain that radiated in and 
around the hip, and into the leg, as well as tendonitis of 
the right hip.  The veteran reported that gradually, with 
time, his hip was getting worse.  He reportedly experienced 
increasing pain, stiffness, give way, and fatigability.  It 
was noted that he used a cane.  The veteran wore no brace on 
the hip and has had no surgery.  He reported episodic flare-
ups.  The veteran reported he was not working.

Examination showed generalized tenderness and soreness 
anteriorly and laterally over the greater trochanter, as well 
as some pain and tenderness over the anterosuperior iliac 
crest.  There was no swelling or deformity in the hip or leg.  
He had pain throughout the range of motion.  He could flex 
his hip to 100 degrees, extend to 30 degrees, abduct to 45 
degrees, adduct to 25 degrees, externally rotate to 60 
degrees, and internally rotate to 40 degrees with pain 
throughout the entire range of motion.  The veteran had good 
strength in the muscles of the hip.  No weakness or atrophy 
could be identified.  The leg lengths were equal.  X-rays 
showed minimal degenerative arthritic changes of both hips.

At a December 2001 VA examination, the veteran reported that 
prolonged sitting, standing, and walking bothered him.  He 
used a cane to ambulate around.  He took over the counter 
Tylenol.  He stated he could stand about a half an hour, walk 
a short period of time, and sit for less than an hour at a 
time.  

The examination showed some soreness and tenderness 
anteriorly, tenderness and soreness laterally over the hip.  
He had pain throughout the range of motion.  He could flex 
110 degrees, extend to 30 degrees, adduct to 25 degrees, 
abduct to 45 degrees, internally rotate to 40 degrees, and 
externally rotate to 60 degrees with pain at the extremes of 
motion.  The veteran had excellent strength in the muscles of 
the right hip.  No leg lengthy inequality was noted.  The 
veteran reported occasionally he would get some episodes 
where his pain was worse depending on the use.  At that time, 
there might be more stiffness, limited motion, some weakened 
movement, and fatigue.  The examiner indicated that any 
change in motion could not be measured; only the motion 
measured on the examination could be determined.  The 
examiner noted that the right hip affected the veteran's 
employability.  He would have problems doing anything 
requiring standing, walking, climbing, squatting, and 
crawling activities.  X-rays suggested of early minimal 
degenerative arthritic changes of both hips.

In response to a RO request for medical records, the Social 
Security Administration indicated in November 2004 the 
veteran was denied benefits in January 1998 because he failed 
or refused to submit to a consultative examination.  No 
additional medical records were received from the Social 
Security Administration.

At his August 2006 VA examination, it was noted that the 
veteran was diagnosed initially with tendonitis.  He had x-
rays in the past, which showed minimal arthritis in the hip.  
The veteran reported increasing pain, stiffness, soreness, 
fatigability, and could only get up on his leg for about a 
half an hour at a time.  He used a cane to get around and no 
surgery has been done.  It was noted that he was working part 
time.  The veteran indicated that he was unable to do any 
heavy physical job and was not able to do any labor requiring 
prolonged standing, walking, climbing, squatting, or crawling 
activities.  Routine daily activities he could do using the 
cane for support.  

The examination showed pain and tenderness to palpation 
anteriorly over the tendons and a little bit laterally as 
well.  He could flex the hip 100 degrees, extend to 0 degrees 
and abduct to 45 degrees.  External rotation was to 40 
degrees and internal rotation was to 20 degrees.  There was 
pain throughout the range of motion, which was worse at the 
extremes of motion.  Repetitive use caused increased aches, 
pains, soreness, tenderness, and fatigability.  No other 
change was noted on examination.  The examiner noted that any 
other range of motion change was speculative.  No other 
flare-ups were noted.  

VA treatment reports dated March to December 2006 show 
complaints of left hip pain and lower back pain.

A letter from Shaker Square Chiropractic dated November 2006 
noted 13 visits to the facility from October 2006 to November 
2006.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The RO has evaluated the veteran's right tendonitis as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5024, 5251-5253.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (Diagnostic Code 
5200, etc)  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5252, a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, where the veteran cannot toe-out more 
than 15 degrees; or there is limitation of abduction 
preventing the veteran from crossing his legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II (2006) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

Analysis

Considering each of the applicable codes, a higher rating 
under Code 5251 is not possible, as 10 percent represents the 
maximum rating under that code.  As the veteran's right hip 
is unable to flex to 100 degrees, and as flexion would have 
to limited to 45 degrees to warrant even a 10 percent rating, 
a rating in excess of 10 percent under Code 5252 is not 
warranted.  

As abduction is to 45 degrees and adduction to 25 degrees, 
and as internal and external rotation substantially exceed 15 
degrees, the criteria for even a 10 percent rating under Code 
5253 are not met. Accordingly, the disability is properly 
rated 10 percent disabling under Code 5003 on the basis of 
arthritis with painful (but less than compensably limited) 
motion.

In reaching this decision the Board considered the clinical 
literature submitted in support of the appellant's claim.  
This literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value. Sacks v. West, 11 Vet. App. 314 (1998)

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service connected right hip disability, and the claim for 
such must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right hip tendonitis is denied.




REMAND

The veteran contends that his service connected lumbar 
disability is more disabling than reflected by his current 
disability rating.  In this regard, the veteran has not 
undergone a comprehensive VA examination to determine the 
severity of his lumbar spine disability since 2001.  
Therefore, a VA examination must be scheduled.

Further, as noted above, the veteran now claims that he now 
suffers from depression secondary to service connected 
disorders disabilities, as well as a cervical disorder 
secondary to his lumbosacral disorder.  Accordingly, 
appellate review of the veteran's TDIU claim must be deferred 
because these new issues are inextricably intertwined and 
must first be addressed by the RO.  Hoyer v. Derwinski, 1 
Vet. App. 180 (1991); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the issue of 
entitlement to service connection for 
depression secondary to service connected 
disorders, as well as the issue of 
entitlement to service connection for a 
cervical disorder secondary to his 
lumbosacral disorder.  The veteran is 
hereby informed that the Board may only 
exercise appellate jurisdiction over 
these issues if he perfects an appeal 
thereto. 

2.  The RO must schedule the veteran for 
a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's lumbar disability.  The claim 
folders are to be made available for the 
examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for lumbar disorders, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability.  The 
examiner must discuss any specific 
findings as to the appellant's range of 
thoracolumbar motion, as well as evidence 
of any ankylosis and/or neurological 
manifestations.  A complete rationale for 
any opinions expressed must be provided.

3.  The veteran should be scheduled for a 
VA social and industrial survey to 
ascertain whether he is unemployable due 
to his service connected disabilities 
alone.  The veteran is currently service 
connected for a lumbar disorder, 
pseudofolliculitis barbae, and tendonitis 
of the right hip, however, the examiner 
must note whether service connection was 
granted for additional disorders in light 
of the above instruction.  It is 
imperative that the claims file and a 
copy of this REMAND be made available to 
the examiner for review in connection 
with the examination.  All indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must address whether it is at 
least as likely as not that the veteran 
is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of his service connected 
disabilities.  Further, the examiner must 
attempt to separate the effects of 
nonservice-connected disabilities, such 
as other orthopedic disorders from that 
pathology caused by his service connected 
disabilities.  If the veteran's pathology 
cannot be separated without engaging in 
speculation, that fact must be noted.  A 
complete rationale must be offered for 
any opinion provided. 

4.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit sought is not granted, 
the appellant should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
 No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


